DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 2/8/2021, with respect to the 35 U.S.C. 103 rejections of claim 7 in view of Walther and Sung have been fully considered and are persuasive. However, the claims present limitations which were not previously presented and thus, further search and consideration are required. A response as to how the claims are overcome by the arguments and amendments is provided below.
Applicant argues that the teachings of Sung, which are provided to teach the nitrogen comprising organic layer, fails to teach a combination of one or two amine groups and a hydroxyl functional group such that Sung teaches both groups but not in combination with the organic precursor of the hybrid layer.
The examiner concedes in that Sung fails to teach the organic precursor with a combination of both of these functional groups. In particular, Sung only teaches the hydroxyl functional group in combination with a thiol group (Col. 4, Lines 28-43). As such, the amendments overcome the rejections of claim 7. As noted above, further search and consideration is required in order to determine allowable subject matter and should an allowable draft of claim 7 be determined during that search, the examiner will endeavor to reach out to the applicant with an examiner’s amendment. 





Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783